DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 10/29/2019.  With entry of the concurrently filed preliminary amendment, claims 1-15 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 10/29/2019, 07/30/2020 and 10/14/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-315267 A (hereinafter, ‘JP ‘267’; citing infra to corresponding machine translation, of record).
Regarding Claim 1, JP ‘267 has already disclosed a superconducting coil device [Fig. 1 and para 36: “magnetic levitation type coil molded body panel (30) … superconducting magnet … passes through the coil, a current is induced by an electromagnetic induction action”], comprising:
a housing part housing a superconductor coil [Figs. 2, 3 and paras 12, 13, 44, 45: reinforcing mat 22/20/24/23 housing winding coil (10)]; and 
a resin part [injection molded and polymerized resin formed of norbornene ring structure monomers; see paras 12, 23, 24, 49-53, 71, 74, 82] filled in a gap between an inner wall [Figs. 2, 3: 23 and/or 22 and/or 20 and/or 24] of the housing part and the superconducting coil [id., winding coil (10)], wherein 
the resin part is formed of a polymer obtained by polymerizing a polymerizable composition containing a first monomer having a norbornene ring structure [see paras 12, 23, 24, 49-53, 71, 74, 82].
 Further, it is considered implicit that at least a small gap exists between the inner walls 22/20/24 of the housing part of JP ‘267 [Figs. 2, 3: reinforcing mat(s) 22/20/24; standing wall 23] and the winding coil (10), with such gap also being filled by the reaction injection-molded resin.  
Regarding Claims 2-4, JP ‘267 discloses a superconducting coil device according to claim 1 as discussed above.  JP ‘267 further discloses the features of the polymerizable composition as recited in said dependent claims [see paras 12, 23, 24, 49-53, 71, 74, 82].  
Regarding Claim 8, JP ‘267 further discloses a method for producing a superconducting coil device [Fig. 1 and para 36: “magnetic levitation type coil molded body panel (30) … superconducting magnet … passes through the coil, a current is induced by an electromagnetic induction action”], comprising the steps of:
(a) housing a superconducting coil in a housing part [Figs. 2, 3 and paras 12, 13, 44, 45: reinforcing mat 22/20/23 and standing wall 24 house winding coil (10)];
(b) injecting a polymerizable composition [see paras 12, 23, 24, 49-53, 71, 74, 82] into the housing part after the step (a); and 
(c) polymerizing the polymerizable composition after the step (b), and (thereby) filling a gap between an inner wall of the housing part and the superconducting coil with a resin part formed of a polymer of the polymerizable composition, wherein 
the polymerizable composition contains a first monomer having a norbornene ring structure [see paras 12, 23, 24, 49-53, 71, 74, 82].  
Regarding Claims 9-11, JP ‘267 discloses a method for producing a superconducting coil device according to claim 8 as discussed above.  JP ‘267 further discloses the features of the polymerizable composition as recited in said dependent claims [see paras 12, 23, 24, 49-53, 71, 74, 82].  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘267.
Regarding Claim 12, JP ‘267 discloses a method for producing a superconducting coil device according to claim 8 as discussed above.  JP ‘267 further discloses wherein, in the step (c), the polymerizable composition is polymerized at a temperature of 250oC or less, specifically about 50oC [see para 83: “mold temperature was set to about 50oC. for about 10 minutes, and a reaction injection molded body in which a winding coil was integrated in a mold was taken out”].  JP ‘267 does not directly teach wherein in the step (b), the polymerizable composition having a viscosity of 100 mPa·s or less at 25oC is injected.  However, JP ‘267 does note that “since the reaction injection molding which causes the polymerization reaction in the mold is employed, the viscosity of the reaction raw solution to be filled in the mold can be set low, and particularly, a large molding can be favorably molded” [see para 32].  JP ‘267 thus recognizes viscosity of the reaction raw solution (i.e., polymerizable composition) to be filled in the mold (by injecting) as a result-effective parameter affecting obtainment of a large molding. Discovery of an optimum value for an art-recognized result effective variable in a known process is ordinarily within the skill of the art, In re Boesch, 205 USPQ 215, 219 (CCPA 1980).  Accordingly, in the present case, those of ordinary skill in the art would have been led to ascertain, via routine testing, the optimum viscosity of the reaction raw solution used in the method of JP ‘267 in consideration of the desired size of the ultimate molded article.  The viscosity parameter recited in claim 12 is therefore held to have been prima facie obvious to one of ordinary skill in the art given the teachings of JP ‘267. 

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuta et al (EP 0507283 A1) in view of JP ‘267.  
Regarding Claim 1, reference to Shibuta et al discloses a superconducting coil device (Fig. 1 and col. 2, line 50 et seq.), comprising:
a housing part (Fig. 1: 3) housing a superconducting coil;
the superconducting coil housed in the housing part (Fig. 1: 2); and
a resin part filled in a gap between an inner wall of the housing part and the superconducting coil (Fig. 1: 4).  
In the preferred embodiments of Shibuta et al [col. 2, line 47 et seq.], an epoxy resin is used as a filling resin portion.  As such, Shibuta et al differ from the claimed subject matter in failing to teach wherein the resin part is formed of a polymer obtained by polymerizing a polymerizable composition containing a first monomer having a norbornene ring structure.  However, Shibuta et al broadly teach to use a filling resin portion for fixing the superconducting wire within the container (3) by being injected into the container and then cured [col. 1, lines 44-46].  Further, in analogous art related to a coil molded body for a magnetic levitation type railway [cf., para 1], JP ‘267 teaches that the provision of a resin part formed of a polymer obtained by injection and subsequent polymerization of a polymerizable composition containing a monomer(s) having a norbornene ring structure allows for easy molding, firm fixation of the coils in place and prevents cracking of the resin constituting the molded body and improves the strength of the molded body [see paras 11, 32].  Preferably, said polymer is a thermosetting, ring-opening polymer containing at least a crosslinkable monomer having 2 or more reactive double bonds such as, e.g., dicyclopentadiene [see para 51].  In particular, it is disclosed [see para 32] that the low viscosity of said polymerizable composition is advantageous for proper molding without leaving unmolded gaps and improved durability and mechanical strength of the molded article obtained. The strength of the molded body can be made uniform, and also dimensional accuracy is improved.   As such, one of ordinary skill in the art would have gleaned from the teachings of JP ‘267 that a resin part formed of a polymer obtained by polymerizing a polymerizable composition containing a first monomer having a norbornene ring structure is capable of fixing a coiled wire within a molded body panel.  Accordingly, one so skilled would have had a reasonable expectation of the reaction injection molding resin of JP ‘267 performing an equivalent function in relation to the superconducting coil of Shibuta et al.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibuta et al by utilizing a reaction injection molding resin as per JP ‘267 as the filling resin portion of the disclosed superconducting coil in lieu of an epoxy resin, with a reasonable expectation of success. 
Regarding Claims 2-4, Shibuta et al in view of JP ‘267 render obvious a superconducting coil device according to claim 1 as discussed above.  JP ‘267 further discloses the features of the polymerizable composition as recited in said dependent claims [see paras 12, 23, 24, 49-53, 71, 74, 82].  
Regarding Claims 5 and 6, Shibuta et al in view of JP ‘267 render obvious a superconducting coil device according to claim 1 as discussed above.  Shibuta et al further disclose a superconducting coil of a plurality of pancake coils as per present claim 5.  In addition, the provision of a superconducting coil including a plurality of pancake coils, each being prepared by winding a superconducting wire in a spiral form around a winding axis along a first direction, the pancake coils being disposed one on another in layers in the first direction in the housing part and connected in series, is well known in the art such that Official notice may be taken thereof.  To so provide such superconducting coil of a plurality of pancake coils in Shibuta et al would therefore have been obvious to one of ordinary skill in the art, taking into consideration the common knowledge and conventional practice in the art.  Further, in Shibuta et al the housing part comprises a container body (3) having a recessed part (corresponding to inner space of container body 3) and a lid part (corresponding to top portion 1) as per present claim 6.  In addition, in JP ‘267 the housing part comprises a container body (bottom part 20; side parts 22) having a recessed part (corresponding to inner space of the container body) and a lid part (corresponding to top part 24).  
Regarding Claim 7, Shibuta et al in view of JP ‘267 render obvious a superconducting coil device according to claim 1 as discussed above.  Shibuta et al further disclose wherein the housing is part is formed of an aluminum alloy, stainless steel, or glass fiber reinforced plastic (GFRP) -- specifically a stainless container (see col. 2, line 55 and col. 3, line 6), wherein “stainless” is construed as a shorthand reference to stainless steel, as claimed. 
Regarding Claim 8, Shibuta et al further disclose a method for producing a superconducting coil device [see col. 2, lines 3-10] which differs from the claimed subject matter in that Shibuta et al fail to disclose recited steps (b) and (c), namely: injecting a polymerizable composition into the housing part after the step (a); and (c) polymerizing the polymerizable composition after the step (b), and filling a gap between an inner wall of the housing part and the superconducting coil with a resin part formed of a polymer of the polymerizable composition, wherein the polymerizable composition contains a first monomer having a norbornene ring structure.  Shibuta et al instead disclose injecting a filling resin into said container and curing the resin for fixing said superconducting wire in the container [id., lines 8-10]. However, as discussed above in relation to the corresponding features of present claim 1, JP ‘267 teaches the provision of a resin part formed of a polymer obtained by injection and subsequent polymerization of a polymerizable composition containing a monomer(s) having a norbornene ring structure, in order to allow for easy molding, firm fixation of the coils in place and to prevent cracking of the resin constituting the molded body and improve the strength of the molded body [see paras 11, 32].  Motivated by an expectation of the resin part of JP ‘267 performing an equivalent fixing function in the method of Shibuta et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed method by utilizing as the filling resin, the reaction injection molding resin of JP ‘267 as obtained by injecting the corresponding polymerizable composition into the container (i.e., housing part) and (thereby) polymerizing the polymerizable composition and filling a gap between an inner wall of the housing part and the superconducting coil with a resin part formed of a polymer of the polymerizable composition [Shibuta et al, Fig. 1: 4]. 
Regarding Claims 9-11, Shibuta et al in view of JP ‘267 render obvious the method for producing a superconducting coil device according to claim 8 as discussed above.  JP ‘267 further discloses the features of the polymerizable composition as recited in said dependent claims [see paras 12, 23, 24, 49-53, 71, 74, 82].  
Regarding Claims 13 and 14, Shibuta et al in view of JP ‘267 render obvious the method for producing a superconducting coil device according to claim 8 as discussed above.  Shibuta et al further disclose a superconducting coil of a plurality of pancake coils as per present claim 13. In addition, the provision of a superconducting coil including a plurality of pancake coils, each being prepared by winding a superconducting wire in a spiral form around a winding axis along a first direction, the pancake coils being disposed one on another in layers in the first direction in the housing part and connected in series, is well known in the art such that Official notice may be taken thereof.  To so provide such superconducting coil of a plurality of pancake coils in Shibuta et al would therefore have been obvious to one of ordinary skill in the art, taking into consideration the common knowledge and conventional practice in the art.  Further, in Shibuta et al the housing part comprises a container body (3) having a recessed part (corresponding to inner space of container body 3) and a lid part (corresponding to top portion 1) as per present claim 14.  In addition, in JP ‘267 the housing part comprises a container body (bottom part 20; side parts 22) having a recessed part (corresponding to inner space of the container body) and a lid part (corresponding to top part 24).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki (US 5178072) is cited as pertinent to producing a ground coil for a magnetically levitated railway by arranging two pairs of levitation and guidance coils on a single plane in a metal mold into which a synthetic resin forming reactive liquid is injected and integrally cured by reaction injection molding (Col. 5, line 18 et seq.).  The citation does not contemplate use of the synthetic resin forming reactive liquid to fill a gap between an inner wall of a housing part housing a superconducting coil and the superconducting coil.  

Allowable Subject Matter
Claim 15 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The closest prior art to JP ‘267 and Shibuta et al, discussed above, does not describe the invention of instant claim 15, in particular the sequential substeps (b1) – (b3), or provide proper rationale to modify their respective inventions into the invention of instant claim 15.     

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/07-13-22